--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.26.2
 
RESOLUTION OF THE ESOP COMMITTEE
OF THE
APPLETON PAPERS RETIREMENT SAVINGS AND EMPLOYEE STOCK OWNERSHIP PLAN


Amendment No. 2 to the Appleton Papers Retirement Savings and Employee Stock
Ownership Plan


WHEREAS, pursuant to Section 9.1 of the Appleton Papers Retirement Savings and
Employee Stock Ownership Plan (the “Plan”), Appleton Papers Inc. (the “Company”)
may amend the Plan in whole or in part, at any time or from time to time; and


WHEREAS, the Board of Directors of the Company has delegated to the ESOP
Committee the authority to make non-material amendments to the Plan; and
 
WHEREAS, the ESOP Committee has determined that it would beneficial to the
Company and the Plan’s Participants to adopt an automatic contribution
arrangement for the Plan: and
 
WHEREAS, the ESOP Committee has determined that an amendment to the Plan
adopting an automatic contribution arrangement would be a non-material amendment
within the scope of the ESOP Committee’s delegation of authority from the Board
of Directors;


NOW, THEREFORE, it is:


RESOLVED, that the Plan is hereby amended as set forth on the attached Amendment
No. 2 to the Appleton Papers Retirement Savings and Employee Stock Ownership
Plan.


IN WITNESS WHEREOF, the undersigned, being all of the members of the ESOP
Committee, to evidence their consent to taking the foregoing actions by written
consent in lieu of a meeting, have caused the above-referenced amendment to be
adopted with effect from the date specified therein.
 
 

 Committee Member  Date      /s/ Mark R. Richards  September 16, 2011   Mark R.
Richards         /s/ Thomas J. Ferree  September 14, 2011  Thomas J. Ferree    
   /s/ Kerry S. Arent  September 14, 2011  Kerry S. Arent        /s/ Kent
Willetts  September 14, 2011  Kent Willetts  

 
 

--------------------------------------------------------------------------------

 

Amendment No. 2
 
to the
 
Appleton Papers Retirement Savings and
 
Employee Stock Ownership Plan
 
1.           Effective October 1, 2011, Section 2.2(a) is amended to add the
following after the second sentence thereof:


“A non-Bargaining Unit Employee who is an eligible Employee shall be
automatically enrolled in the Plan in accordance with Section 2.2(g).  A
Bargaining Unit Employee who is an eligible Employee shall be automatically
enrolled in the Plan in accordance with Section 2.2(g) if such automatic
enrollment is specifically authorized under the terms of the applicable
collective bargaining agreement.”


2.           Effective October 1, 2011, Section 2.2 is amended to add the
following new subsection (g) at the end thereof:


 
“(g)
(i)
A non-Bargaining Unit Employee who is an eligible Employee and whose Date of
Employment occurs on or after October 1, 2011, must make an affirmative Savings
Percentage election no later than thirty (30) days following the Date of
Employment.  In the absence of making an affirmative election within the
specified period, and provided that such eligible Employee has received an
appropriate notice regarding such election, the eligible Employee shall be
automatically enrolled in the Plan with a Savings Percentage election equal to
three percent (3%) of his Covered Compensation.  An eligible Employee who is
automatically enrolled in the Plan pursuant to this subsection (g)(i) shall have
his Savings Percentage election increased on the anniversary of his Date of
Employment as follows:



 

Years After the Date of Employment   Savings Percentage election       Year 1  
 4% Year 2    5%  Year 3    6%













 
 

--------------------------------------------------------------------------------

 

(ii)           A non-Bargaining Unit Employee who is an eligible Employee, whose
Date of Employment occurs prior to October 1, 2011, and who has not previously
made a Savings Percentage election or has made a Savings Percentage election of
0%, must make an affirmative Savings Percentage election no later than thirty
(30) days following the date the Plan Administrator provides an appropriate
notice regarding such election.  In the absence of making an affirmative
election within the specified period, such eligible Employee shall be
automatically enrolled in the Plan with a Savings Percentage election equal to
three percent (3%) of his Covered Compensation.  An eligible Employee who is
automatically enrolled in the Plan pursuant to this subsection (g)(ii) shall
have his Savings Percentage election increased annually on October 1 as follows:
 


 

Date   Savings Percentage election       October 1, 2012    4% October 1, 2013  
 5% October 1, 2014     6%


 


(iii)           A Bargaining Unit Employee who is an eligible Employee, and who
is covered by a collective bargaining agreement providing for automatic
enrollment, must make an affirmative Saving Percentage election no later than
thirty (30) days after such first becoming subject to this Section 2.2(g).  In
the absence of making an affirmative election within the specified period, and
provided that such eligible Employee has received an appropriate notice
regarding such election, the eligible Employee shall be automatically enrolled
in the Plan with a Savings Percentage election equal to three percent (3%) of
his Covered Compensation.  An eligible Employee who is automatically enrolled in
the Plan pursuant to this subsection (g)(iii) shall have his Savings Percentage
election increased on the anniversary of his automatic enrollment in the Plan,
as follows:
 
 
 

Years After the Date of Automatic Enrollment   Savings Percentage election      
Year 1   4% Year 2   5%  Year 3    6% 



 
 
 

--------------------------------------------------------------------------------

 



(iv)           Notwithstanding the foregoing, an eligible Employee may, at any
time, change his Savings Percentage election or terminate his election in
accordance with the provisions of Section 2.2(c).”


3.           Effective October 1, 2011, the introductory clause to Section
3.1(a) is amended to read as follows:


“Subject to the limitations set forth herein, the Company shall contribute on
behalf of each Participant, including Participants who are automatically
enrolled under Section 2.2(g), the following amounts:”.
 


4.           Effective October 1, 2011, the second sentence of Section 6.2(e) is
amended to read as follows:


“To the extent that a Participant fails to make such a designation, he shall be
deemed to have invested his Savings Percentage, including a Savings Percentage
established under Section 2.2(g), in the non-ESOP component.”


5.           Effective October 1, 2011, Section 6.3(c) is amended in its
entirety to read as follows:


“A Participant who has no designation in effect under this Section 6.3,
including a Participant whose Savings Percentage has been established under
Section 2.2(g), shall be deemed to have allocated his entire Non-ESOP Account to
the Investment Fund designated by the Committee for this purpose, which
Investment Fund shall satisfy the requirements of Section 404(c)(5) of ERISA and
the regulations issued thereunder.”



 
 

--------------------------------------------------------------------------------

 
